MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Aug 11 2016, 8:26 am

regarded as precedent or cited before any                                 CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Loren J. Comstock                                        Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Bawi Zaah,                                               August 11, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1506-CR-710
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark D. Stoner,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G06-1307-FA-47642



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-710 | August 11, 2016         Page 1 of 9
[1]   Bawi Zaah appeals his twelve-year sentence for Attempted Sexual Misconduct

      with a Minor, a class B felony.1 Zaah argues that there is insufficient evidence

      to support his conviction. He further asserts that his sentence is inappropriate

      in light of the nature of the offense and his character. Finding that the State

      presented sufficient evidence and that the sentence is not inappropriate, we

      affirm on both issues.


                                                         Facts

[2]   In the fall of 2012, Zaah added N.T.H. on Facebook using the pseudonym

      “Rokbak Thang Abawi” for his account name. Although they had never met

      before, the two started messaging each other. When Zaah asked N.T.H. about

      her age, N.T.H. replied that she was fourteen years old. In reality, however,

      N.T.H. was only ten years old at the time. Zaah subsequently lied about his

      age and told N.T.H. that he was eighteen years old; in actuality, Zaah was

      twenty-five years old.


[3]   Over Facebook, Zaah messaged N.T.H. and told her that she was too young to

      have a boyfriend, that she should concentrate on school, and that he would buy

      N.T.H. whatever she wanted. He repeatedly told N.T.H. not to have a

      boyfriend or to have sex with other boys. He told N.T.H. that, “[e]ven if you’re




      1
       I.C. § 35-41-5-1(a) (attempt); I.C. § 35-42-4-9(a)(1) (sexual misconduct with a minor). Throughout this
      decision, we refer to and apply the version of the criminal statutes in effect at the time Zaah committed the
      offense.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-710 | August 11, 2016               Page 2 of 9
      young, I can wait for you.” Tr. p. 65. He also messaged N.T.H. that she was

      pretty, that he loved her, and that he would like to meet her. N.T.H. informed

      Zaah, however, that her mother would not allow her to meet him. She did this

      several times. When Zaah continued to ask, N.T.H. replied, “I told you my

      mom doesn’t want me to and that’s enough.” Id. at 69.


[4]   One day, Zaah drove to N.T.H.’s house as she was playing outside. According

      to N.T.H., Zaah stopped in front of the house, grabbed her by the arm, and

      pulled her into his car. Zaah told N.T.H. not to shout. Zaah then drove

      N.T.H. to his apartment and had sex with her. As a result, N.T.H. began

      bleeding, and Zaah told her to clean herself up. N.T.H. asked Zaah to take her

      home, and he did. At this point, N.T.H. did not inform her parents about what

      had happened because Zaah told her that, if she told them, something bad

      would happen to her parents.


[5]   Seven months later, N.T.H.’s mother (Mother) first inquired whether N.T.H.

      was pregnant while helping her daughter put on a dress for church. N.T.H.

      replied no because she thought that she was too young and did not know “if we

      get rape [sic] and pregnant.” Tr. p. 31. Mother later confirmed that N.T.H.

      was pregnant through a pregnancy test.


[6]   On July 2, 2013, at the age of eleven, N.T.H. gave birth to a daughter. Buccal

      swabs from N.T.H., the child, and Zaah were taken and were tested by an

      Indiana State forensic scientist. The tests concluded at a 99.9999 percent

      probability rate that Zaah is the father of the child.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-710 | August 11, 2016   Page 3 of 9
[7]   Police Detective Shawn Looper interviewed Zaah, and Zaah stated that, when

      he saw N.T.H., he thought that she looked fifteen years old. Zaah also told

      Detective Looper that when he saw N.T.H. naked, she still looked fifteen years

      old to him and that she did not have pubic hair. Zaah claimed that N.T.H. told

      him that she was sixteen years old and adamantly denied N.T.H. ever telling

      him that she was fourteen years old over Facebook.


[8]   On July 23, 2013, the State charged Zaah with class A felony child molesting

      and class B felony sexual misconduct with a minor.2 A bench trial was

      conducted from March 12 through April 20, 2015. At trial, N.T.H. testified

      that she had never told Zaah that she was sixteen years old, either in person or

      through any sort of electronic messaging. During the trial, it was revealed that

      N.T.H., her family, and Zaah are Burmese. Zaah testified that, although he

      admittedly had been in the United States for nearly eight years, in Burmese

      culture, people often marry at ages as early as fourteen years old. Mother

      disagreed, however, testifying that in Burmese culture, “we don’t talk about

      marriage for a child.” Tr. p. 107–08. On June 3, 2015, the trial court found

      Zaah guilty of Attempted Sexual Misconduct with a Minor and sentenced him

      to twelve years in the Department of Correction. Zaah now appeals.




      2
       The State eventually dismissed the charge of child molesting and amended the second count to reflect a
      charge of class B felony attempted sexual misconduct with a minor.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-710 | August 11, 2016           Page 4 of 9
                                    Discussion and Decision
                               I. Sufficiency of the Evidence
[9]    When reviewing a claim of insufficient evidence, this Court neither reweighs

       the evidence nor judges the credibility of witnesses, but considers only the

       evidence favorable to the verdict and all reasonable inferences which can be

       drawn therefrom. Perry v. State, 638 N.E.2d 1236, 1242 (Ind. 1994). Moreover,

       we respect a fact-finder’s “exclusive province to weigh conflicting evidence.”

       Joslyn v. State, 942 N.E.2d 809, 811 (Ind. 2011). We will affirm a defendant’s

       conviction “if the probative evidence and reasonable inferences drawn from the

       evidence could have allowed a reasonable trier of fact to find the defendant

       guilty beyond a reasonable doubt.” Id.


[10]   To convict Zaah of class B felony attempted sexual misconduct with a minor,

       the State was required to prove beyond a reasonable doubt that Zaah was at

       least twenty-one years of age and that he engaged in conduct that constituted a

       substantial step toward having sexual intercourse with a child who was aged

       fourteen or fifteen. I.C. § 35-41-5-1; I.C. § 35-42-4-9(a)(1). It is a defense to the

       crime, however, if Zaah reasonably believed that the child was at least sixteen

       years old at the time of the relevant incident. Ind. Code § 35-42-4-9(c).


[11]   Zaah does not dispute that he had sexual intercourse with N.T.H. or that he

       was at least twenty-one years of age at the time of the relevant events. Zaah

       only raises the issue of whether there was sufficient evidence to disprove any



       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-710 | August 11, 2016   Page 5 of 9
       reasonable belief that N.T.H. was at least sixteen years of age at the time of the

       attempted sexual misconduct.


[12]   We find that the evidence in the record was sufficient to permit the trial court to

       conclude that Zaah neither actually nor reasonably believed that N.T.H. was

       sixteen years old. Before ever knowing N.T.H.’s actual age, Zaah told N.T.H.

       that she looked too young to have a boyfriend. Moreover, Zaah told Detective

       Looper that, when he first saw N.T.H., Zaah thought that she was fifteen. He

       also stated that N.T.H. still looked fifteen years old when he saw her naked,

       and that she did not have pubic hair. Lastly, N.T.H. told Zaah over Facebook

       that she was only fourteen.


[13]   Zaah argues that we should apply the incredible dubiosity rule to the facts of his

       case to render the evidence insufficient. The incredible dubiosity rule

       recognizes that, in very rare cases, a witness’s credibility is so untrustworthy

       and lacking as to justify reversal on appeal. See Moore v. State, 27 N.E.3d 749,

       755 (Ind. 2015). Our Supreme Court has stated that we should only invoke the

       doctrine “where a sole witness presents inherently contradictory testimony which

       is equivocal or the result of coercion and there is a complete lack of circumstantial

       evidence of the appellant’s guilt.” Id. (emphases in original). Thus, we will

       apply the incredible dubiosity rule only when we are confronted with incredibly

       dubious, improbable testimony. See Rodgers v. State, 422 N.E.2d 1211, 1213

       (Ind. 1981).




       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-710 | August 11, 2016   Page 6 of 9
[14]   We do not think that the incredible dubiosity rule is applicable in this case. Our

       Supreme Court has notably held that the uncorroborated testimony of one

       witness may be sufficient, by itself, to sustain a conviction on appeal. Toney v.

       State, 715 N.E.2d 367, 369 (Ind. 1999). N.T.H. told Zaah that she was only

       fourteen years old, and although she testified at trial that she was familiar with

       a phrase in her native language that was a way of saying that a person is sixteen

       years old, she also stated that she never told Zaah that she was sixteen. We do

       not find her testimony to be incredibly dubious or contradictory, and thus

       decline Zaah’s invitation to reweigh the evidence.


                             II. Appropriateness of Sentence
[15]   Zaah also appeals the length of his sentence. Indiana has not adopted a

       mechanical approach to sentencing. Cardwell v. State, 895 N.E.2d 1219, 1224

       (Ind. 2008). In reviewing claims of inappropriate sentencing, we give

       considerable deference to the trial court’s judgment. Id. at 1222. It has long

       been recognized, however, that we may revise a defendant’s sentence on appeal

       if we find that “the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” Ind. Appellate Rule 7(B). Although there

       are undoubtedly a myriad of factors that can come to light in any given case,

       our Supreme Court has held that ultimately “the length of the aggregate

       sentence and how it is to be served are the issues that matter.” Cardwell, 895

       N.E.2d at 1224.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-710 | August 11, 2016   Page 7 of 9
[16]   Zaah was convicted of a class B felony. A person who has been sentenced with

       a class B felony faces a minimum sentence of six years, a maximum sentence of

       twenty years, and an advisory sentence of ten years imprisonment. Ind. Code §

       35-50-2-5(a). Zaah’s sentence of twelve years, then, is two years above the

       advisory sentence but well under the maximum possible term he faced.


[17]   With respect to Zaah’s character, we note that, despite N.T.H.’s persistent

       refusals to meet with Zaah, he continued to message her. Zaah lied about his

       own age, pretending to be only a teenager himself, and attempted to seduce

       N.T.H. Moreover, the trial court found that Zaah showed a lack of remorse

       and an inability to take responsibility for his actions. Tr. pp. 271–72. And

       although Zaah was correct to point out to the trial court that this was his first

       offense, that alone is not enough to make his sentence inappropriate. Zaah’s

       character does not aid his Rule 7(B) argument.


[18]   With respect to the nature of the offense, Zaah asks us to consider his Burmese

       cultural background. But N.T.H.’s mother testified that in Burmese culture “we

       don’t talk about marriage for a child.” Tr. 107–08. Moreover, Zaah had been

       living in the United States for eight years at the time he committed the instant

       offense, which was more than enough time for him to become familiar with the

       laws and customs regarding marriage, as well as sexual relationships between

       adults and minors, in this country. We are unpersuaded that Zaah’s cultural

       heritage softens the nature of this offense.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-710 | August 11, 2016   Page 8 of 9
[19]   When considering the nature of an offense, we look to a variety of factors,

       including the victim’s age and threats made by the defendant to obtain the

       victim’s silence. Hamilton v. State, 955 N.E.2d 723, 726 (Ind. 2011). Here,

       N.T.H. was only ten years old at the time of the relevant events. In committing

       his crime, Zaah drove to N.T.H.’s house and took N.T.H. forcibly by the arm

       and pulled her into his car. He told her not to shout, had sex with her inside of

       his apartment, and ordered her to not tell her parents about the incident. As a

       result of the encounter, N.T.H. became pregnant and gave birth at the age of

       eleven. In sum, there is a host of factors that justify Zaah’s twelve-year

       sentence. We do not find the twelve-year sentence inappropriate in light of

       Zaah’s character and the nature of the crime that he committed.


[20]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-CR-710 | August 11, 2016   Page 9 of 9